Citation Nr: 0322211	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-22 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for eczema of the feet 
(claimed as foot fungus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2000 rating decision by the 
Department of Veterans Affairs (VA), Medical and Regional 
Office Center in Cheyenne, Wyoming (M&ROC) in which the 
veteran's claim of entitlement to service connection for 
eczema of the feet was denied.  

In a March 2002 letter the M&ROC notified the veteran of the 
enactment of the Veterans Claims Assistance of 2000.  The 
notice advised the veteran that VA would assist him with 
obtaining evidence to support his claim for benefits, what 
evidence was necessary to establish entitlement to his claim, 
what had been done to help with his claim, and what 
information or evidence was needed from him.

In October 2002 the M&ROC denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder and diabetes mellitus associated with herbicide 
exposure.  There has been no notice of disagreement filed as 
to these issues, and they are not before the Board for 
appellate consideration.

By letter dated in February 2003 the veteran withdrew his 
request for a personal hearing at the M&ROC, which had been 
scheduled for February 11, 2003.

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claim, as set out in 
an internal development memorandum, as follows: 


Arrange for the veteran to be afforded an appropriate 
examination of his feet.  Send the claims folder to 
the examiner for review.  The examination report 
should include specific responses to the following 
inquiries:

Please conduct an examination of the veteran's feet 
and provide a diagnosis of any pertinent pathology 
found.
As to any foot disorder found, render an opinion as 
to the etiology of that disorder.  In particular, 
carefully review the veteran's service medical 
records and his post-service medical records and 
comment on whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that any 
present disorder of the feet is related to any 
incident of military service, or whether such a 
relationship to service is unlikely (i.e., less than 
a 50-50 probability).  In particular, the incident 
reported in the sick call report of September 1965, 
which describes infections on the feet, arms, and 
hands, should be addressed and reconciled with the 
current findings and opinion.
Any opinions expressed must be accompanied by a 
complete rationale.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Accordingly, the veteran's case is REMANDED to the M&ROC for 
the following action:

1.  The M&ROC may wish to review the 
claims files and the Board's requested 
development actions to ensure that all 
necessary evidentiary development is 
completed regarding the veteran's claim.

2.  The M&ROC should also ensure that all 
notification and development action 
required by the VCAA, Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)) is 
completed.

3.  After the M&ROC undertakes review of 
the issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) which contains notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veteran Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROC to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


